August 22, 2011 Mr. Stacey E. Hong, President Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Expense Limitation Agreement Dear Mr. Hong: MAI Wealth Adviors, LLC (the “Adviser”) agrees to waive its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding other expenses, taxes, leverage interest, acquired fund fees and expenses, dividends or interest on short positions, other interest expenses, brokerage commissions, and extraordinary expenses such as litigation) for the Dividend Plus+ Income Fund (the “Fund”) Investor Class and Institutional Class and do not exceed 1.24% and 0.99%, respectively, the period from September 1, 2011 through January 1, 2013. This agreement can only be terminated or amended upon the approval of the Forum Funds Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on January 1, 2013. Very truly yours, By:/s/ Richard Buoncore Name: Richard Buoncoare Title:Managing Partner
